8 F.3d 818
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.D. Jay HYMAN, Plaintiff-Appellant,v.BATMAN CO., INC., Defendant-Appellee, andMonroe Street Joint Venture Limited Partnership;  BahmanBatmanghelidi, Defendants.
No. 92-1502.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 25, 1993.Decided:  October 29, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.
D. Jay Hyman, Appellant Pro Se.
Nelson Richard Kieff, Herndon, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before WIDENER, MURNAGHAN, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
D. Jay Hyman appeals from the magistrate judge's order finding that Batman Co., Inc. complied with the Settlement Agreement with Hyman and that Hyman was not entitled to liquidated damages and costs.  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we affirm onthe reasoning of the magistrate judge.  Hyman v. Batman Co., Inc., No. CA-91-559-A (E.D. Va.  Mar. 4, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED*



*
 Hyman's motion for summary disposition is moot and is dismissed for that reason.  His motion to file attachment to brief is granted
The order of the magistrate judge denying the motion to disqualify Keiff as attorney for Batman must control over a previous oral order granting the motion.   Murdaugh Volkswagen v. First Nat'l Bank of South Carolina, 741 F.2d 41, 44 (4th Cir. 1984).  We hasten to add that the oral order was correct and the written order erroneous.   Brewer v. Brewer, 102 S.E.2d 303, 312 (Va. 1958),  Inman v. Inman, 164 S.E. 383, 387 (Va. 1932).  Such error, however, does not otherwise affect the disposition of the case.